DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 3/29/17. However, applicant’s certified copy of the Singaporean application does not meet the 35 USC 119 (a-d) conditions because the attached Singaporean application does not contain Figs. 2-5 (and description of said figures) which are present in the US application. Therefore, the foreign priority date of 3/29/17 is not granted to applicant’s US application and is understood to only apply to subject matter actually included in the attached Singaporean application filed 3/29/17.
 
Claim Objections
Claim 3, 7-8, 13 and 17-18 are objected to because of the following informalities:
In claims 3 and 13, “shares largest captured region” should be “shares a largest captured region”
In claims 7 and 17, “a plurality of key frames with the smallest center distance” should be “a plurality of key frames with a smallest center distance”
In claims 8 and 18, “using inverse compositional Lucas-Kanade algorithm” should be “using an inverse compositional Lucas-Kanade algorithm”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 11 of this application includes a limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  The claim limitations is “an inertial measurement unit configured to measure an angular velocity”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that, in paragraph [0004] of applicant’s specification, applicant defines an inertial measurement unit as “an electronic device that measures and reports a body's specific force, angular rate, and sometimes the magnetic field surrounding the body, using a combination of accelerometers and gyroscopes, sometimes also magnetometers” (See at least paragraph [0004] in applicant’s specification). Accelerometers, gyroscopes, and magnetometers are sensors well known in the art for measuring angular velocity. The specification therefore discloses adequate structure for the claimed inertial measurement unit to perform the claimed function of measuring an angular velocity. No 112(b) rejection is given.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of localization via visual inertial odometry, the method comprising: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix corresponding to a first video frame captured by a camera of the unmanned vehicle; 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera based on the first linear velocity, the first rotation matrix, and an angular velocity of the unmanned vehicle corresponding to the second video frame, the angular velocity provided by an inertial measurement unit of the unmanned vehicle; 
constructing an optical flow based on feature points across the first video frame and the second video frame; 
refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit; and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second 
Other than reciting the use of a camera and an inertial measurement unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in 

Regarding claim 2, applicant recites The method of claim 1, further comprising: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 2, wherein the nearest key frame of the second video frame is a key frame that shares largest captured region with the second video frame.
However, a person could mentally determine that two frames of image data contain a largest amount of overlap, and select one of them as being a key frame. Therefore, the 

Regarding claim 4, applicant recites The method of claim 2, wherein the reducing of the drift of the estimated pose comprises: 
calculating initial values of a second rotation matrix and translation vector of the second video frame; 
selecting the nearest key frame of the second video frame; and 
refining the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame.
However, the above steps of calculating a rotation matrix and translation vector between two frames, selecting a key frame, and refining a pose estimate based on common features between two frames are all steps that a user could perform mentally. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 4, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame.
However, calculating one rotation matrix based off of another rotation matrix is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 4, wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, computing a translation vector based on a velocity value is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 4, wherein the selecting of the nearest key frame comprises: 
selecting a plurality of key frames with the smallest center distance to the second video frame; and 
selecting a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, selecting a key frame based on distances and observation angles is something that a user could do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 4, wherein the refining of the pose corresponding to the second video frame comprises: 
solving an optimization problem using inverse compositional Lucas-Kanade algorithm; and 
determining optimized values of the second rotation matrix and the translation vector of the second video frame.
However, solving an optimization problem using a Lucas-Kanade algorithm and determining optimized values of a rotation matrix and translation vector are all steps that a user could perform mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 2, wherein the drift of the estimated pose corresponding to the second video frame is reduced using a height of the unmanned vehicle corresponding to the second video frame.
However, a user may mentally consider the height of a vehicle from the ground when determining how a pose estimate based on visual and inertial data should be corrected. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 1, wherein the second linear velocity is estimated further based on a linear acceleration of the unmanned vehicle corresponding to the second video frame, the linear acceleration provided by the inertial measurement unit of the unmanned vehicle, wherein the linear acceleration and the angular velocity are assumed to be constant.
However, a user may mentally or manually calculate a linear velocity based on an observed linear acceleration in a situation in which linear acceleration and angular velocity of 

Regarding claim 11, applicant recites An apparatus for localization via visual inertial odometry, the apparatus comprising: 
a camera configured to capture a first video frame and a second video frame; 
an inertial measurement unit configured to measure an angular velocity of the apparatus corresponding to the second video frame; and 
at least one processor configured to: 
determine a first linear velocity of the apparatus and a first rotation matrix corresponding to the first video frame; 
estimate a second linear velocity of the apparatus corresponding to the second video frame based on the first linear velocity, the first rotation matrix, and the angular velocity; 
construct an optical flow based on feature points across the first video frame and the second video frame; 
refine the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity; and 
estimate a pose of the apparatus corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites an apparatus and therefore satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the 
The above claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera, an inertial measurement unit, and at least one processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, at least one processor is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 12, applicant recites The apparatus of claim 11, wherein the at least one processor is further configured to: 
reduce a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.


Regarding claim 13, applicant recites The apparatus of claim 12, wherein the nearest key frame of the second video frame is a key frame that shares largest captured region with the second video frame.
However, a person could mentally determine that two frames of image data contain a largest amount of overlap, and select one of them as being a key frame. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The apparatus of claim 12, wherein, to reduce the drift of the estimated pose, the at least one processor is configured to: 
calculate initial values of a second rotation matrix and translation vector of the second video frame; 
select the nearest key frame of the second video frame; and 
refine the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame.
However, the above steps of calculating a rotation matrix and translation vector between two frames, selecting a key frame, and refining a pose estimate based on common 

Regarding claim 15, applicant recites The apparatus of claim 14, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame.
However, calculating one rotation matrix based off of another rotation matrix is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The apparatus of claim 14, wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, computing a translation vector based on a velocity value is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The apparatus of claim 14, wherein, to select the nearest key frame, the at least one processor is configured to: 
select a plurality of key frames with the smallest center distance to the second video frame; and 
select a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, selecting a key frame based on distances and observation angles is something that a user could do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The apparatus of claim 14, wherein, to refine the pose corresponding to the second video frame, the at least one processor is configured to: 
solve an optimization problem using inverse compositional Lucas-Kanade algorithm; and 
determine optimized values of the second rotation matrix and the translation vector of the second video frame.
However, solving an optimization problem using a Lucas-Kanade algorithm and determining optimized values of a rotation matrix and translation vector are all steps that a user could perform mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites A non-transitory computer-readable medium storing computer executable code, comprising instructions for: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix corresponding to a first video frame captured by a camera of the unmanned vehicle; 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera based on the first linear velocity, the first rotation matrix, and an angular velocity of the unmanned vehicle corresponding to the second video frame, the angular velocity provided by an inertial measurement unit of the unmanned vehicle; 
constructing an optical flow based on feature points across the first video frame and the second video frame; 
refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit; and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites a non-transitory computer-readable medium configured to perform a series of steps and is therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
camera, an inertial measurement unit, and a non-transitory computer-readable medium, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the computer-readable medium is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer-readable medium / memory. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the 

Regarding claim 20, applicant recites The non-transitory computer-readable medium of claim 19, wherein the computer executable code further comprises instructions for: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1), hereinafter referred to as Niesen, Kumar, Vanderwerf, Ell, Wu, and Zhou, respectively.
Regarding claim 1, Niesen discloses A method of localization via visual inertial odometry (See at least Fig. 3 in Niesen: Niesen discloses that positioning module 228 of a mobile platform computes a position of the mobile platform 200 based on the remaining set of pseudorange measurements and visual-inertial odometry (VIO) velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]), the method comprising: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. Niesen further discloses that mobile platform 108 may be a device such as a vehicle (manned or unmanned) [See at least Niesen, Col 8, lines 53-67]) corresponding to a first video frame captured by a camera of the unmanned vehicle (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]); 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. It will thus be appreciated that velocity values for a second time instant may also be gathered. Niesen further discloses that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]) based on the first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that in the calculations at step 304, the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]); 
constructing an optical flow based on feature points across the first video frame and the second video frame (See at least Fig. 1 in Niesen: Niesen discloses that the VIO system 116 may apply one or more image processing techniques to the images 120, detect one or more features, match those features across multiple frames to construct an optical flow, and estimate motion of the mobile platform 108 based on the optical flow [See at least Niesen, Col 4, lines 52-67]); and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the second linear velocity (See at least Fig. 3 in Niesen: Niesen discloses that, in a process block 310, the positioning module 228 computes a position of the mobile platform 200 based on pseudorange measurements and the VIO velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]).
However, Niesen does not explicitly teach the method wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity.
However, Kumar does teach a method for operating an unmanned vehicle equipped with an IMU and cameras (See at least Fig. 12 in Kumar: Kumar teaches that an autonomous micro-aerial vehicle (MAV) 100 may be equipped with a sensor fusion module 110 which receives input from IMU 112 and cameras 122 [See at least Kumar, 0078]) wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity (See at least Fig. 12 in Kumar: Kumar teaches that sensor fusion module 110 converts relative measurements, such as those produced by laser scanner 118 and cameras 122, to measurements that depend on augmented states, which are combined using an Unscented Kalman Filter and output to controller 106 to serves as feedback to controller 106 for controlling position, velocity, and acceleration of MAV 100 [See at least Kumar, 0078]. As the controller receives feedback to change the MAV’s linear velocity, it will therefore be appreciated that the feedback value that it receives from the sensors is based on the MAV’s current linear velocity). Both Kumar and Niesen teach methods for controlling a UAV using IMU data and camera data. However, 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of the aircraft of Niesen to also employ a feedback system for maintaining a desired velocity based on feedback values which depend on the current velocity, as in Kumar. Doing so improves stability of the control system, as will be appreciated by anyone of ordinary skill in the art.
However, Niesen in view of Kumar does not explicitly teach the method wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on an angular velocity of the unmanned vehicle corresponding to the second video frame, the angular velocity provided by an inertial measurement unit of the unmanned vehicle.
However, Vanderwerf does teach a method for estimating velocity and position of an aircraft wherein the linear velocity of an aircraft is further based on an angular velocity of the unmanned vehicle provided by an inertial measurement unit of the unmanned vehicle (Vanderwerf teaches that processor 22 of an aircraft, preferably an Intel 80960, uses the accelerations and angular rates from inertial sensors to estimate velocity of the aircraft [Vanderwerf, Col 3, lines 1-9]). Both Vanderwerf and Niesen in view of Kumar teach methods for estimating velocity of a vehicle in flight. However, only Vanderwerf explicitly teaches where the estimated velocity may be based off an angular velocity obtained from an IMU.

However, Niesen in view of Kumar in further view of Vanderwerf does not explicitly teach where the method further comprises refining the angular velocity via solving a quadratic optimization problem where the refined values of the angular velocity and second linear velocity are used for estimating the aircraft position.
However, Ell does teach a method for refining kinematic values of an aerial vehicle where the method further comprises refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit where the refined values may be used for further calculations (Ell teaches that a body angular rates module 62 converts the compensated sensor-axis angular rate ωcomp-S to the aircraft (or other vehicle) body-axis and applies the Kalman rate gyroscope scale factor and bias error correction values EK-G to produce compensated and corrected angular rate values ωcomp-B in the body-axis [See at least Ell, 0029]. It will be appreciated, by anyone of ordinary skill in the art, that Kalman filtering is a linear quadratic estimation method, and that refined angular velocity values from the Kalman filter may be used for future calculations in combination with Niesen as opposed to unrefined angular velocity values). Both Ell and Niesen in view of Kumar in further view of Vanderwerf teach methods for refining aircraft flight parameters. However, only Ell specifically teaches where the angular velocity measurement of by the 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aircraft parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf to also refine angular velocity using a Kalman filter, as in Ell. Doing so improves safety and accuracy of the system.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell does not explicitly teach where the method further comprises refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations.
However, Wu does teach a method for measuring aircraft parameters further comprising refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations (Wu teaches that sensor position and velocity signals and the aircraft position and velocity signals are applied to a transfer alignment filter that includes a Kalman filter, wherein the difference between the sensor position and velocity and the aircraft position and velocity are input to the Kalman filter which can appropriately align the sensor to the navigation reference frame [See at least Wu, Col 3, lines 27-38]. Anyone of ordinary skill in the art will appreciate that this alignment improves future velocity measurements. Furthermore, anyone of ordinary skill in the art will also appreciate that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization). Both Wu and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell teach 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell to also utilize velocity as an input to a Kalman filter in order to refine future velocity measurements, as in Wu. Doing so improves safety and accuracy of the parameter measurement system.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu does not explicitly teach where the optimization problem is constructed based on the optical flow.
However, Zhou does teach an imaging method for a UAV wherein an optimization problem is constructed based on the optical flow (Zhou teaches that an optical flow-based imaging method may be used to improve calculations of UAV parameters, while compensating for angular velocity, in order to accurately calculate pixel velocity and UAV speed [See at least Zhou, 0106]). Both Zhou and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu teach methods for optimizing aircraft parameter measurements. However, only Zhou explicitly teaches where an optical may be utilized as part of the optimization.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu to also 

Regarding claim 11, Niesen discloses An apparatus for localization via visual inertial odometry (See at least Fig. 3 in Niesen: Niesen discloses that positioning module 228 of a mobile platform computes a position of the mobile platform 200 based on the remaining set of pseudorange measurements and visual-inertial odometry (VIO) velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]), the apparatus comprising: 
a camera configured to capture a first video frame and a second video frame (See at least Fig. 1 in Niesen: Niesen discloses that the VIO system 116 utilizes several sequential images 120 captured by a camera 118 to estimate a relative position, velocity, acceleration, and/or orientation of the mobile platform 108 [See at least Niesen, Col 4, lines 52-67]);
at least one processor (See at least [Niesen, Col 11, line 39-Col 12, line 38]) configured to: 
determine a first linear velocity of the apparatus and a first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. Niesen further discloses that mobile platform 108 may be a device such as a vehicle (manned or unmanned) [See at least Niesen, Col 8, lines 53-67]) corresponding to the first video frame (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]); 
estimate a second linear velocity of the apparatus corresponding to the second video frame (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. It will thus be appreciated that velocity values for a second time instant may also be gathered. Niesen further discloses that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]) based on the first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that in the calculations at step 304, the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]); 
construct an optical flow based on feature points across the first video frame and the second video frame (See at least Fig. 1 in Niesen: Niesen discloses that the VIO system 116 may apply one or more image processing techniques to the images 120, detect one or more features, match those features across multiple frames to construct an optical flow, and estimate motion of the mobile platform 108 based on the optical flow [See at least Niesen, Col 4, lines 52-67]); and 
estimate a pose of the apparatus corresponding to the second video frame based on the angular velocity and the second linear velocity (See at least Fig. 3 in Niesen: Niesen discloses that, in a process block 310, the positioning module 228 computes a position of the mobile platform 200 based on pseudorange measurements and the VIO velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]).
However, Niesen does not explicitly teach the apparatus wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity.
However, Kumar does teach a method for operating an unmanned vehicle equipped with an IMU and cameras (See at least Fig. 12 in Kumar: Kumar teaches that an autonomous micro-aerial vehicle (MAV) 100 may be equipped with a sensor fusion module 110 which receives input from IMU 112 and cameras 122 [See at least Kumar, 0078]) wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity (See at least Fig. 12 in Kumar: Kumar teaches that sensor fusion module 110 converts relative measurements, such as those produced by laser scanner 118 and cameras 122, to measurements that depend on augmented states, which are combined using an Unscented Kalman Filter and output to controller 106 to serves as feedback to controller 106 for controlling position, velocity, and acceleration of MAV 100 [See at least Kumar, 0078]. As the controller receives feedback to change the MAV’s linear velocity, it will therefore be appreciated that the feedback value that it receives from the sensors is based on the MAV’s current linear velocity). Both Kumar and Niesen teach methods for controlling a UAV using IMU data and camera data. However, only Kumar explicitly teaches where, via a feedback loop, a subsequent value of linear velocity 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of the aircraft of Niesen to also employ a feedback system for maintaining a desired velocity based on feedback values which depend on the current velocity, as in Kumar. Doing so improves stability of the control system, as will be appreciated by anyone of ordinary skill in the art.
However, Niesen in view of Kumar does not explicitly teach the method wherein the apparatus further comprises an inertial measurement unit configured to measure an angular velocity of the apparatus corresponding to the second video frame, wherein the second velocity is further based on the angular velocity.
However, Vanderwerf does teach an apparatus for estimating velocity and position of an aircraft wherein the apparatus further comprises an inertial measurement unit configured to measure an angular velocity of the apparatus corresponding to the second video frame, wherein the linear velocity is further based on the angular velocity (Vanderwerf teaches that processor 22 of an aircraft, preferably an Intel 80960, uses the accelerations and angular rates from inertial sensors to estimate velocity of the aircraft [Vanderwerf, Col 3, lines 1-9]). Both Vanderwerf and Niesen in view of Kumar teach methods for estimating velocity of a vehicle in flight. However, only Vanderwerf explicitly teaches where the estimated velocity may be based off an angular velocity obtained from an IMU.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the velocity determination method of Niesen in 
However, Niesen in view of Kumar in further view of Vanderwerf does not explicitly teach the apparatus wherein the processor is further configured to refine the angular velocity via solving a quadratic optimization problem where the refined values of the angular velocity and second linear velocity are used for estimating the aircraft position.
However, Ell does teach a method for refining kinematic values of an aerial vehicle where the method further comprises refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit where the refined values may be used for further calculations (Ell teaches that a body angular rates module 62 converts the compensated sensor-axis angular rate ωcomp-S to the aircraft (or other vehicle) body-axis and applies the Kalman rate gyroscope scale factor and bias error correction values EK-G to produce compensated and corrected angular rate values ωcomp-B in the body-axis [See at least Ell, 0029]. It will be appreciated, by anyone of ordinary skill in the art, that Kalman filtering is a linear quadratic estimation method, and that refined angular velocity values from the Kalman filter may be used for future calculations in combination with Niesen as opposed to unrefined angular velocity values). Both Ell and Niesen in view of Kumar in further view of Vanderwerf teach methods for refining aircraft flight parameters. However, only Ell specifically teaches where the angular velocity measurement of by the aircraft’s IMU may be further refined using a Kalman filter and then used for further calculations.

However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell does not explicitly teach the apparatus wherein the processor is further configured to refine the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations.
However, Wu does teach a method for measuring aircraft parameters further comprising refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations (Wu teaches that sensor position and velocity signals and the aircraft position and velocity signals are applied to a transfer alignment filter that includes a Kalman filter, wherein the difference between the sensor position and velocity and the aircraft position and velocity are input to the Kalman filter which can appropriately align the sensor to the navigation reference frame [See at least Wu, Col 3, lines 27-38]. Anyone of ordinary skill in the art will appreciate that this alignment improves future velocity measurements. Furthermore, anyone of ordinary skill in the art will also appreciate that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization). Both Wu and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell teach methods for refining aircraft parameters for use in further calculations. However, only Wu 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell to also utilize velocity as an input to a Kalman filter in order to refine future velocity measurements, as in Wu. Doing so improves safety and accuracy of the parameter measurement system.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu does not explicitly teach the apparatus where the optimization problem is constructed based on the optical flow.
However, Zhou does teach an imaging method for a UAV wherein an optimization problem is constructed based on the optical flow (Zhou teaches that an optical flow-based imaging method may be used to improve calculations of UAV parameters, while compensating for angular velocity, in order to accurately calculate pixel velocity and UAV speed [See at least Zhou, 0106]). Both Zhou and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu teach methods for optimizing aircraft parameter measurements. However, only Zhou explicitly teaches where an optical may be utilized as part of the optimization.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu to also 

Regarding claim 19, Niesen discloses A non-transitory computer-readable medium storing computer executable code (See at least [Niesen, Col 11, line 39-Col 12, line 38]), comprising instructions for: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. Niesen further discloses that mobile platform 108 may be a device such as a vehicle (manned or unmanned) [See at least Niesen, Col 8, lines 53-67]) corresponding to a first video frame captured by a camera of the unmanned vehicle (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]); 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. It will thus be appreciated that velocity values for a second time instant may also be gathered. Niesen further discloses that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]) based on the first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that in the calculations at step 304, the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]); 
constructing an optical flow based on feature points across the first video frame and the second video frame (See at least Fig. 1 in Niesen: Niesen discloses that the VIO system 116 may apply one or more image processing techniques to the images 120, detect one or more features, match those features across multiple frames to construct an optical flow, and estimate motion of the mobile platform 108 based on the optical flow [See at least Niesen, Col 4, lines 52-67]); and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the second linear velocity (See at least Fig. 3 in Niesen: Niesen discloses that, in a process block 310, the positioning module 228 computes a position of the mobile platform 200 based on pseudorange measurements and the VIO velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]).
However, Niesen does not explicitly teach the instructions wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity.
(See at least Fig. 12 in Kumar: Kumar teaches that an autonomous micro-aerial vehicle (MAV) 100 may be equipped with a sensor fusion module 110 which receives input from IMU 112 and cameras 122 [See at least Kumar, 0078]) wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity (See at least Fig. 12 in Kumar: Kumar teaches that sensor fusion module 110 converts relative measurements, such as those produced by laser scanner 118 and cameras 122, to measurements that depend on augmented states, which are combined using an Unscented Kalman Filter and output to controller 106 to serves as feedback to controller 106 for controlling position, velocity, and acceleration of MAV 100 [See at least Kumar, 0078]. As the controller receives feedback to change the MAV’s linear velocity, it will therefore be appreciated that the feedback value that it receives from the sensors is based on the MAV’s current linear velocity). Both Kumar and Niesen teach methods for controlling a UAV using IMU data and camera data. However, only Kumar explicitly teaches where, via a feedback loop, a subsequent value of linear velocity for the aircraft may be calculated based on a value dependent on the current linear velocity of the aircraft.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of the aircraft of Niesen to also employ a feedback system for maintaining a desired velocity based on feedback values which depend on the current velocity, as in Kumar. Doing so improves stability of the control system, as will be appreciated by anyone of ordinary skill in the art.
second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on an angular velocity of the unmanned vehicle corresponding to the second video frame, the angular velocity provided by an inertial measurement unit of the unmanned vehicle.
However, Vanderwerf does teach a method for estimating velocity and position of an aircraft wherein the linear velocity of an aircraft is further based on an angular velocity of the unmanned vehicle provided by an inertial measurement unit of the unmanned vehicle (Vanderwerf teaches that processor 22 of an aircraft, preferably an Intel 80960, uses the accelerations and angular rates from inertial sensors to estimate velocity of the aircraft [Vanderwerf, Col 3, lines 1-9]). Both Vanderwerf and Niesen in view of Kumar teach methods for estimating velocity of a vehicle in flight. However, only Vanderwerf explicitly teaches where the estimated velocity may be based off an angular velocity obtained from an IMU.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the velocity determination method of Niesen in view of Kumar to also utilize angular velocity from an IMU in order to determine the velocity of the aircraft, as in Vanderwerf. Doing so improves accuracy of velocity estimates, as will be appreciated by anyone of ordinary skill in the art.
However, Niesen in view of Kumar in further view of Vanderwerf does not explicitly teach the instructions further comprising refining the angular velocity via solving a quadratic optimization problem where the refined values of the angular velocity and second linear velocity are used for estimating the aircraft position.
refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit where the refined values may be used for further calculations (Ell teaches that a body angular rates module 62 converts the compensated sensor-axis angular rate ωcomp-S to the aircraft (or other vehicle) body-axis and applies the Kalman rate gyroscope scale factor and bias error correction values EK-G to produce compensated and corrected angular rate values ωcomp-B in the body-axis [See at least Ell, 0029]. It will be appreciated, by anyone of ordinary skill in the art, that Kalman filtering is a linear quadratic estimation method, and that refined angular velocity values from the Kalman filter may be used for future calculations in combination with Niesen as opposed to unrefined angular velocity values). Both Ell and Niesen in view of Kumar in further view of Vanderwerf teach methods for refining aircraft flight parameters. However, only Ell specifically teaches where the angular velocity measurement of by the aircraft’s IMU may be further refined using a Kalman filter and then used for further calculations.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aircraft parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf to also refine angular velocity using a Kalman filter, as in Ell. Doing so improves safety and accuracy of the system.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell does not explicitly teach where the instructions further comprise refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations.
However, Wu does teach a method for measuring aircraft parameters further comprising refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations (Wu teaches that sensor position and velocity signals and the aircraft position and velocity signals are applied to a transfer alignment filter that includes a Kalman filter, wherein the difference between the sensor position and velocity and the aircraft position and velocity are input to the Kalman filter which can appropriately align the sensor to the navigation reference frame [See at least Wu, Col 3, lines 27-38]. Anyone of ordinary skill in the art will appreciate that this alignment improves future velocity measurements. Furthermore, anyone of ordinary skill in the art will also appreciate that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization). Both Wu and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell teach methods for refining aircraft parameters for use in further calculations. However, only Wu explicitly teaches where velocity is input into a Kalman filter in order to refine future velocity measurements.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell to also utilize velocity as an input to a Kalman filter in order to refine future velocity measurements, as in Wu. Doing so improves safety and accuracy of the parameter measurement system.
optimization problem is constructed based on the optical flow.
However, Zhou does teach an imaging method for a UAV wherein an optimization problem is constructed based on the optical flow (Zhou teaches that an optical flow-based imaging method may be used to improve calculations of UAV parameters, while compensating for angular velocity, in order to accurately calculate pixel velocity and UAV speed [See at least Zhou, 0106]). Both Zhou and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu teach methods for optimizing aircraft parameter measurements. However, only Zhou explicitly teaches where an optical may be utilized as part of the optimization.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu to also utilize an optical flow to calculate velocity and speed parameters of a UAV, as in Zhou. Doing so improves safety and accuracy of the UAV’s parameter measurement.

Claims 2, 4-5, 8, 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1) Ramachandran et al. (US 20130076915 A1), hereinafter referred to as Ramachandran.
Regarding claim 2, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teaches The method of claim 1.
However, Niesen does not explicitly teach the method further comprising:
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, Ramachandran does teach a method for drift correction of a mobile platform further comprising:
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame (See at least Fig. 3 in Ramachandran: Ramachandran teaches that the method determines whether to perform drift correction by comparing each image to a keyframe image, wherein the keyframe image precedes the preceding image (194), and wherein drift correction is performed on the current image (196) and the keyframe image is replaced with the current image (198) [See at least Ramachandran, 0023]. Ramachandran further teaches that drift correction may be performed using Lucas-Kanade affine tracking or Normalized Cross Correlation with affine motion model [See at least Ramachandran, 0023]). Both Ramachandran and Niesen teach methods of gathering and processing image data comprising a plurality of frames. However, only Ramachandran explicitly teaches where the image processing may further comprise drift correction of an optical flow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing method of Niesen to also 

Regarding claim 4, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The method of claim 2, wherein the reducing of the drift of the estimated pose comprises: 
calculating initial values of a second rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that, as part of block 304, VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]) and translation vector of the second video frame (See at least Figs. 3, 4, and 6 in Ramachandran: Ramachandran teaches that the method of Fig. 4 is a more detailed version of the method of Fig. 3 [See at least Ramachandran, 0023-0030]. Also see at least Fig. 6 in Ramachandran: Ramachandran teaches that FIG. 6 is a flow chart illustrating the pyramidal Lucas-Kanade optical flow method performed by the mobile platform 100 at step 206 in FIG. 4 [See at least Ramachandran, 0031]. With respect to Fig. 6, Ramachandran teaches that the Lucas-Kanade optical flow processes of steps 308 and 312 provide a displacement vector [See at least Ramachandran, 0043]); 
selecting the nearest key frame of the second video frame (Ramachandran teaches that mobile platform 100 may perform drift correction by matching features between a current frame and a keyframe [See at least Ramachandran, 0023]. Since the term “nearest” is broad, it will be appreciated that the keyframe of Ramachandran may be regarded as applicant’s “nearest key frame”); and 
refining the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame (See at least Fig. 4 in Ramachandran: Ramachandran teaches that, if drift correction is necessary (210), drift correction is performed by matching features (214) between the current frame and the keyframe (216) using, e.g., Lucas-Kanade affine tracking [See at least Ramachandran, 0048]).

Regarding claim 5, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The method of claim 4, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame (Niesen teaches that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 13, lines 15-45]).

Regarding claim 8, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teaches The method of claim 4, wherein the refining of the pose corresponding to the second video frame comprises: 
solving an optimization problem using inverse compositional Lucas-Kanade algorithm (See at least Fig. 4 in Ramachandran: Ramachandran teaches that, if drift correction is necessary (210), drift correction is performed by matching features (214) between the current frame and the keyframe (216) using, e.g., Lucas-Kanade affine tracking [See at least Ramachandran, 0048]); and 
determining optimized values of the second rotation matrix (See at least Fig. 3 in Niesen: Niesen teaches that, as part of block 304, positioning module 228 may be configured to determine an orientation parameter, such as a rotation matrix, to align the local reference frame 130 with the global reference frame 126, wherein aligning the local reference frame 130 with the global reference frame 126 includes translating the VIO velocity measurements 248 to the global reference frame 126 based on the rotation matrix [See at least Niesen, Col 13, lines 15-45]. The values of the rotation matrix may therefore be regarded as optimized because they are optimal for properly orientating the local and global reference frames) and the translation vector of the second video frame (See at least Fig. 6 in Ramachandran: Ramachandran teaches that the Lucas-Kanade optical flow processes of steps 308 and 312 provide a displacement vector through an iterative process [See at least Ramachandran, 0043]).

Regarding claim 12, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teaches The apparatus of claim 11.
However Niesen does not explicitly teach the apparatus wherein the at least one processor is further configured to: 
reduce a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
wherein the at least one processor is further configured to: 
reduce a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame (See at least Fig. 3 in Ramachandran: Ramachandran teaches that the method determines whether to perform drift correction by comparing each image to a keyframe image, wherein the keyframe image precedes the preceding image (194), and wherein drift correction is performed on the current image (196) and the keyframe image is replaced with the current image (198) [See at least Ramachandran, 0023]. Ramachandran further teaches that drift correction may be performed using Lucas-Kanade affine tracking or Normalized Cross Correlation with affine motion model [See at least Ramachandran, 0023]). Both Ramachandran and Niesen teach methods of gathering and processing image data comprising a plurality of frames. However, only Ramachandran explicitly teaches where the image processing may further comprise drift correction of an optical flow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing method of Niesen to also include a step of drift correction, as in Ramachandran. Doing so improves accuracy of optical flow techniques. 

Regarding claim 14, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The apparatus of claim 12, wherein, to reduce the drift of the estimated pose, the at least one processor is configured to: 
calculate initial values of a second rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]) and translation vector of the second video frame (See at least Figs. 3, 4, and 6 in Ramachandran: Ramachandran teaches that the method of Fig. 4 is a more detailed version of the method of Fig. 3 [See at least Ramachandran, 0023-0030]. Also see at least Fig. 6 in Ramachandran: Ramachandran teaches that FIG. 6 is a flow chart illustrating the pyramidal Lucas-Kanade optical flow method performed by the mobile platform 100 at step 206 in FIG. 4 [See at least Ramachandran, 0031]. With respect to Fig. 6, Ramachandran teaches that the Lucas-Kanade optical flow processes of steps 308 and 312 provide a displacement vector [See at least Ramachandran, 0043]); 
select the nearest key frame of the second video frame (Ramachandran teaches that mobile platform 100 may perform drift correction by matching features between a current frame and a keyframe [See at least Ramachandran, 0023]. Since the term “nearest” is broad, it will be appreciated that the keyframe of Ramachandran may be regarded as applicant’s “nearest key frame”); and 
refine the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame (See at least Fig. 4 in Ramachandran: Ramachandran teaches that, if drift correction is necessary (210), drift correction is performed by matching features (214) between the current frame and the keyframe (216) using, e.g., Lucas-Kanade affine tracking [See at least Ramachandran, 0048]).

Regarding claim 15, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The apparatus of claim 14, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame (Niesen teaches that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 13, lines 15-45]).

Regarding claim 18, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teaches The apparatus of claim 14, wherein, to refine the pose corresponding to the second video frame, the at least one processor is configured to: 
solve an optimization problem using inverse compositional Lucas-Kanade algorithm (See at least Fig. 4 in Ramachandran: Ramachandran teaches that, if drift correction is necessary (210), drift correction is performed by matching features (214) between the current frame and the keyframe (216) using, e.g., Lucas-Kanade affine tracking [See at least Ramachandran, 0048]); and 
determine optimized values of the second rotation matrix (See at least Fig. 3 in Niesen: Niesen teaches that, as part of block 304, positioning module 228 may be configured to determine an orientation parameter, such as a rotation matrix, to align the local reference frame 130 with the global reference frame 126, wherein aligning the local reference frame 130 with the global reference frame 126 includes translating the VIO velocity measurements 248 to the global reference frame 126 based on the rotation matrix [See at least Niesen, Col 13, lines 15-45]. The values of the rotation matrix may therefore be regarded as optimized because they are optimal for properly orientating the local and global reference frames) and the translation vector of the second video frame (See at least Fig. 6 in Ramachandran: Ramachandran teaches that the Lucas-Kanade optical flow processes of steps 308 and 312 provide a displacement vector through an iterative process [See at least Ramachandran, 0043]).  

Regarding claim 20, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teaches The non-transitory computer-readable medium of claim 19.
However, Niesen does not explicitly teach the non-transitory computer-readable medium wherein the computer executable code further comprises instructions for: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, Ramachandran does teach a method for drift correction of a mobile platform wherein the computer executable code further comprises instructions for: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame (See at least Fig. 3 in Ramachandran: Ramachandran teaches that the method determines whether to perform drift correction by comparing each image to a keyframe image, wherein the keyframe image precedes the preceding image (194), and wherein drift correction is performed on the current image (196) and the keyframe image is replaced with the current image (198) [See at least Ramachandran, 0023]. Ramachandran further teaches that drift correction may be performed using Lucas-Kanade affine tracking or Normalized Cross Correlation with affine motion model [See at least Ramachandran, 0023]). Both Ramachandran and Niesen teach methods of gathering and processing image data comprising a plurality of frames. However, only Ramachandran explicitly teaches where the image processing may further comprise drift correction of an optical flow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing method of Niesen to also include a step of drift correction, as in Ramachandran. Doing so improves accuracy of optical flow techniques.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1) in further view of Ramachandran et al. (US 20130076915 A1) in further view of Pau (US 20150103199 A1), hereinafter referred to as Pau.
Regarding claim 3, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The method of claim 2.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran does not explicitly teach the method wherein the nearest key frame of the second video frame is a key frame that shares largest captured region with the second video frame.
However, Pau does teach an image-processing method for selecting a key frame wherein the nearest key frame of the second video frame is a key frame that shares largest captured region with the second video frame (Pau teaches that, in an image-processing method, the key-frame which has the largest overlapping area with the current video frame is called a key-node [See at least Pau, 0019]. Pau further teaches that the overlapping areas of nearby key-frames are updated in every frame based on their inter-frame homographies, and thus the key-node is continuously switched to the most similar image in the database, which allows constant tracking and exploration of new regions in the video sequences [See at least Pau, 0020]). Both Pau and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teach image-processing methods involving identification of a key frame. However, only Pau explicitly teaches where the key frame is selected based on having a largest overlapping area with a current video frame.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the key frame selection method of Niesen in view (See at least [Pau, 0020]).

Regarding claim 13, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The apparatus of claim 12.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran does not explicitly teach the apparatus wherein the nearest key frame of the second video frame is a key frame that shares largest captured region with the second video frame.
However, Pau does teach an image-processing method for selecting a key frame wherein the nearest key frame of the second video frame is a key frame that shares largest captured region with the second video frame (Pau teaches that, in an image-processing method, the key-frame which has the largest overlapping area with the current video frame is called a key-node [See at least Pau, 0019]. Pau further teaches that the overlapping areas of nearby key-frames are updated in every frame based on their inter-frame homographies, and thus the key-node is continuously switched to the most similar image in the database, which allows constant tracking and exploration of new regions in the video sequences [See at least Pau, 0020]). Both Pau and Niesen in view of Kumar in further view of Vanderwerf in further 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the key frame selection method of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran to also select a key frame based on the key frame having a largest overlapping area with a current video frame, as in Pau. Doing so improves the method by allowing constant tracking and exploration of new regions in the video sequences (See at least [Pau, 0020]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1) in further view of Ramachandran et al. (US 20130076915 A1) in further view of Barrows et al. (US 20090225300 A1), hereinafter referred to as Barrows.
Regarding claim 6, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The method of claim 4.
 wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, Barrows does teach a method for optical flow measurement wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame (See at least Fig. 8 in Barrows: Barrows teaches that, at step 825, fusion is performed to combine the translational velocity reports into one or more translational optical flow measurements [See at least Barrows, 0081]). Both Barrows and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teach optical flow methods. However, only Barrows explicitly teaches where a translational velocity may be used to determine an optical flow amount.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the optical flow algorithm of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran to also utilize velocity measurements, including the “second linear velocity of the unmanned vehicle”, to also determine optical flow amounts, as in Barrows. Doing so improves accuracy of the optical flow calculations by accounting for an additional variable.

Regarding claim 16, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The apparatus of claim 14.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran does not explicitly teach the apparatus wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, Barrows does teach a method for optical flow measurement wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame (See at least Fig. 8 in Barrows: Barrows teaches that, at step 825, fusion is performed to combine the translational velocity reports into one or more translational optical flow measurements [See at least Barrows, 0081]). Both Barrows and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teach optical flow methods. However, only Barrows explicitly teaches where a translational velocity may be used to determine an optical flow amount.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the optical flow algorithm of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran to also utilize velocity measurements, including the “second linear velocity of the unmanned vehicle”, to also determine optical flow amounts, as in .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1) in further view of Ramachandran et al. (US 20130076915 A1) in further view of Kutliroff et al. (US 20160379092 A1) (“Kutliroff”) in further view of Lin et al. (US 20160086336 A1) (“Lin”).
Regarding claim 7, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The method of claim 4.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran does not explicitly teach the method wherein the selecting of the nearest key frame comprises: 
selecting a plurality of key frames with the smallest center distance to the second video frame.
However, Kutliroff does teach a visual odometry method wherein the selecting of the nearest key frame comprises: 
selecting a plurality of key frames with the smallest center distance to the second video frame (See at least Fig. 7 in Kutliroff: Kutliroff teaches that in the act 710, a position locating module identifies a keyframe group associated with the identified spatial region in map data [See at least Kutliroff, 0069]. Kutliroff further teaches that the position locating module searches the keyframes associated with the keyframe group for one or more keyframes that match the image data from the captured frame, wherein the position locating module identifies a keyframe that matches the image data by identifying a keyframe that yields the smallest distance metric when compared to the image data [See at least Kutliroff, 0069-0070]. Kutliroff’s “smallest distance metric” may be regarded as applicant’s “smallest center distance”, since applicant’s “smallest center distance” is currently claimed broadly). Both Kutliroff and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teach methods for identifying keyframes for visual odometry purposes. However, only Kutliroff explicitly teaches where the keyframes may be identified based on a smallest distance between a comparison image and the keyframe.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the keyframe identification method of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran to also utilize a minimum feature distance, as in Kutliroff. Doing so provides the advantage of allowing the system to select keyframes that are closest to the comparison frame, improving the ability of the system to make an accurate match.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran in further view of wherein the selecting of the nearest key frame comprises: 
selecting a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, Lin does teach an imaging method wherein the selecting of the nearest key frame comprises: 
selecting a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame (Lin teaches that keyframe selector 242 may determine a first difference and/or a second difference for each of the keyframes 214 with respect to a camera pose estimate and may select the keyframe that results in the smallest difference value (e.g., smallest difference in relative position and/or smallest difference in relative angle) as the most similar keyframe [See at least Lin, 0049]). Both Lin and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran in further view of Kutliroff teach methods for selecting keyframes from a series of frames. However, only Lin explicitly teaches where the selection of the keyframes may be based on the observation angle of a keyframe being closest to the observation angle of an estimated camera pose.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the imaging method of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran in further view of Kutliroff to also select a keyframe, particularly applicant’s “nearest key frame” based off of the observation angle of the keyframe being the (See at least [Lin, 0051]).

Regarding claim 17, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The apparatus of claim 14.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran does not explicitly teach the apparatus wherein, to select the nearest key frame, the at least one processor is configured to: 
select a plurality of key frames with the smallest center distance to the second video frame
However, Kutliroff doe teach a visual odometry method wherein the selecting of the nearest key frame comprises: 
selecting a plurality of key frames with the smallest center distance to the second video frame (See at least Fig. 7 in Kutliroff: Kutliroff teaches that in the act 710, a position locating module identifies a keyframe group associated with the identified spatial region in map data [See at least Kutliroff, 0069]. Kutliroff further teaches that the position locating module searches the keyframes associated with the keyframe group for one or more keyframes that match the image data from the captured frame, wherein the position locating module identifies a keyframe that matches the image data by identifying a keyframe that yields the smallest distance metric when compared to the image data [See at least Kutliroff, 0069-0070]. Kutliroff’s “smallest distance metric” may be regarded as applicant’s “smallest center distance”, since applicant’s “smallest center distance” is currently claimed broadly). Both Kutliroff and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teach methods for identifying keyframes for visual odometry purposes. However, only Kutliroff explicitly teaches where the keyframes may be identified based on a smallest distance between a comparison image and the keyframe.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the keyframe identification method of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran to also utilize a minimum feature distance, as in Kutliroff. Doing so provides the advantage of allowing the system to select keyframes that are closest to the comparison frame, improving the ability of the system to make an accurate match.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran in further view of Kutliroff does not explicitly teach the apparatus wherein, to select the nearest key frame, the at least one processor is configured to: 
select a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
wherein the selecting of the nearest key frame comprises: 
selecting a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame (Lin teaches that keyframe selector 242 may determine a first difference and/or a second difference for each of the keyframes 214 with respect to a camera pose estimate and may select the keyframe that results in the smallest difference value (e.g., smallest difference in relative position and/or smallest difference in relative angle) as the most similar keyframe [See at least Lin, 0049]). Both Lin and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran in further view of Kutliroff teach methods for selecting keyframes from a series of frames. However, only Lin explicitly teaches where the selection of the keyframes may be based on the observation angle of a keyframe being closest to the observation angle of an estimated camera pose.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the imaging method of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran in further view of Kutliroff to also select a keyframe, particularly applicant’s “nearest key frame” based off of the observation angle of the keyframe being the closest to the observation angle of the camera pose estimate, as in Lin. Doing so improves the ability of the imaging system to refine the estimated pose of the camera (See at least [Lin, 0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1) in further view of Ramachandran et al. (US 20130076915 A1) in further view of Chandraker et al. (US 20140270484 A1), hereinafter referred to as Chandraker.
Regarding claim 9, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran teaches The method of claim 2.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran does not explicitly teach the method wherein the drift of the estimated pose corresponding to the second video frame is reduced using a height of the unmanned vehicle corresponding to the second video frame.
However, Chandraker does teach a camera drift correction method for a vehicle wherein the drift of the estimated pose corresponding to the second video frame is reduced using a height of the unmanned vehicle corresponding to the second video frame (Chandraker teaches a visual odometry method for a vehicle [See at least Chandraker, 0020 and 0030-0031]. Chandraker teaches that scale drift of a camera of the vehicle is corrected using calibrated height of camera from ground, h*, wherein if h is an estimated height of ground plane, then camera poses are adjusted by a scale factor f=h*/h, followed by bundle adjustment [See at least Chandraker, 0035]). Both Chandraker and Niesen in view of Kumar in further view of 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drift correction method of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou in further view of Ramachandran to also utilize height of the camera from the ground, which for a UAV may be regarded as the height of the vehicle, as in Chandraker. Doing so improves accuracy of the drift correction operation by correctly accounting for height.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1) in further view of Peng et al. (US 20190346562 A1), hereinafter referred to as Peng.
Regarding claim 10, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teaches The method of claim 1.
However, Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou does not explicitly teach the method wherein the second linear velocity is estimated further based on a linear acceleration of the unmanned vehicle corresponding to the second video frame, the linear acceleration provided by the inertial measurement unit of the unmanned vehicle, wherein the linear acceleration and the angular velocity are assumed to be constant.
However, Peng does teach a method for processing UAV data wherein the second linear velocity is estimated further based on a linear acceleration of the unmanned vehicle corresponding to the second video frame (Peng teaches that the UAV 100 may determine its velocity information via real time receiving linear acceleration data and attitude data (e.g., via measuring angular velocities of the UAV 100) of the UAV 100 from the IMU 206 [See at least Peng, 0062]. It will be appreciated that, in combination with Niesen, this IMU data and calculation may occur during the gathering of the second video frame), the linear acceleration provided by the inertial measurement unit of the unmanned vehicle (Peng discloses that the linear acceleration data is provided by IMU 206 [See at least Peng, 0062]), wherein the linear acceleration and the angular velocity are assumed to be constant (Peng discloses that, at some points along a route, the UAV 100 is at a constant velocity, and thus the IMU 206 may detect zero acceleration for both velocity change and attitude change [See at least Peng, 0062]). Both Peng and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of Wu in further view of Zhou teach methods for estimating parameters of vehicles in flight. However, only Peng explicitly teaches where the velocity of the vehicle may be further determined based on an acceleration reported by the IMU, and where the vehicle may enter states where the acceleration and angular velocity are assumed to be constant.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aircraft parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell in further view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668